Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant's election with traverse of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:

    PNG
    media_image1.png
    169
    319
    media_image1.png
    Greyscale


  in the reply filed on 1/11/2021 is acknowledged. The examiner notes that Applicant did not specify which claims embraced the elected species. In future correspondence, a notice of non-responsive will be mailed. However for the sake of compact prosecution, the examiner determined that claims 1-14, 16, 17, and 19-20 encompassed the elected species. The traversal is on the ground(s) that there would be no serious search burden for the examiner to examine all inventions.  This is not found persuasive because prior art applicable to one invention may not be applicable to another (e.g. art teaching just the compounds would not be enough to anticipate or render obvious its complex compositions alone). Thus, multiple search inquiries would be required by the examiner.
FINAL.
Claims 21, 23, 24, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 1-14, 16, 17, and 19-20 is contained herein. Applicant’s species was found free of the art and the search extended to cover the full scope of claim 1.



Priority
This application is a 35 U.S.C. § 371 National Phase Entry Application of International Application No. PCT/GB2018/050685 filed March 16, 2018, which designates the U.S. and claims benefit of priority to EP 1704166.6 filed March 16, 2017.



Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 1-14, 16, 17, and 19-20 are objected to because of the following informalities:
In claim 1 please place dashes before the following embodiments for clarity:

    PNG
    media_image2.png
    35
    151
    media_image2.png
    Greyscale
. Thus the claim and claims which depend from it are objected to. 
In claim 2 and other dependent claims, groups such as “bromide”, “chloride”, “fluoride”, should more appropriately read “bromo”, “chloro”, etc. since the claimed compounds are not negatively charged but neutral. Correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the indefinite embodiment: 
    PNG
    media_image3.png
    38
    134
    media_image3.png
    Greyscale
. What is the chain length for the second carbon atom? (e.g. 2, 3, 4?). Thus, the scope is unclear and indefinite. Additionally in claim 16 wherein variables R7,8 is selected from “alkyl” is unclear since it is dependent on claim 1 which states that those variables are selected C1-C8 alkyl. Are Applicants now suggesting those alkyl groups with chains outside of C1-C8 now or something else? See In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 16, 17, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chou-Hsiung Chen et al. (Organic & Biomolecular Chemistry, 12, 2014-mentioned in search report).
The instant claims may be drawn to the following compounds and compositions thereof:


    PNG
    media_image4.png
    832
    331
    media_image4.png
    Greyscale
. These compounds have the 1,2 = methyl, R3 = bromo, chloro, or fluoro, R4,5 = H, and R6 = (=CH2). 
Chou-Hsiung Chen et al. teach the following regioisomers with respect to the halo group (located at the 5- or 6-position instead of the 4-position) on the phenyl ring of the indole moiety (see Scheme 3, compound 20, b-d, page 9766, see supplemental information for synthetic prep with water used in the work-up at page S32, compound 20a used as example):

    PNG
    media_image5.png
    155
    380
    media_image5.png
    Greyscale
.

Again, the compounds have the same utility as antibacterial agents and are considered regioisomers. However, MPEP states the following:
Compounds which are position isomers (compounds having the same radicals in
physically different positions on the same nucleus) or homologs (compounds differing
regularly by the successive addition of the same chemical group, e.g., by -CH2- groups)
are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Additionally, the document itself reinforces this idea with the preparation of the halo regioisomers (5- and 6- isomers). Thus, the claimed compounds would have been considered obvious.





Conclusion


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624